Citation Nr: 0403299	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cerebral vascular 
accidents secondary to brain trauma. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from March 1961 to March 6, 
1964 and March 19, 1964 to March 1967.

This appeal arises from a July 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
cerebral vascular accidents secondary to brain trauma.

In a statement received by the RO in February 2003, the 
veteran appeared to raise the matter of restoration of a 
higher rating for a service connected disability.  The Board 
refers this matter to the RO for appropriate action.


REMAND

In perfecting this appeal, the appellant filed a VA form 9 in 
February 2003.  He indicated that he wanted a hearing before 
a member of the Board of Veterans' Appeals (Board) at a local 
VA office.  The appellant has a right to such a hearing.  38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2003).

At the same time, the veteran also submitted an Appeal 
Hearing Options form to the RO in which he requested a local 
hearing with a Regional Office Decision Review Officer.  The 
RO scheduled the veteran for a DRO hearing for June 9, 2003.  
The veteran did not appear at the scheduled hearing.  The RO 
then sent the veteran a letter asking him to clarify whether 
he still wanted a BVA travel hearing and informing the 
veteran that the RO would assume the veteran did not want a 
hearing if he failed to respond within 30 days.  The RO 
proceeded to certify the claim to the Board of Veterans' 
Appeals without receiving a written withdrawal of the 
veteran's request for a travel board hearing.  There is some 
question as to whether the veteran ever received the 
correspondence concerning his hearing.  The letter was 
addressed to the veteran in Etowah, TN., but in a report of 
contact dated in June 2003 it was indicated that the veteran 
was in a home in Murfreesboro, TN.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

The RO should ascertain the veteran's 
correct current address and then schedule 
him for a hearing before a Veterans Law 
Judge at the regional office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




